United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
U.S. POSTAL SERVICE, TEALL STATION,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-79
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated November 27, 2007 and a June 30, 2008 nonmerit
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the both
the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed an injury due to factors of his federal employment; and (2) whether the Office
properly refused to reopen appellant’s case for further consideration of the merits pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 22, 2007 appellant, then a 47-year-old letter carrier, filed a occupational
disease alleging that he developed right knee pain due to factors of his federal employment. He
stated that delivering mail aggravated the pain in his right knee. Appellant noted that, on

January 3, 2007, there was high mail volume due to holidays on the two preceding days and that
he worked over 10 hours. He stated that his route normally required less than five hours and
involved climbing 200 stairs. Appellant was required to make more than double the normal trips
to make his deliveries on January 3, 2007. He noted that he had an accepted left knee injury, for
which he had received a 15 percent schedule award.
Appellant’s supervisor advised that appellant reported that his knee was sore on
January 3, 2007 after delivering his route, but that he had not experienced any accident or
traumatic event.
The Office requested additional factual and medical information by letter dated
February 23, 2007. In a note dated January 24, 2007, Dr. Irving G. Raphael, a Board-certified
orthopedic surgeon, stated that appellant had a recent right knee injury. He noted that appellant
was required to make additional deliveries on January 3, 2007. Dr. Raphael diagnosed right knee
pain and indicated that a medial meniscal tear was possible. He stated, “From [appellant’s]
history, this appears work related from excessive walking and climbing as a letter carrier,
aggravated now by his work.”
By decision dated May 3, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was not sufficient.
In a report dated July 25, 2007, Dr. Raphael restated appellant’s history noting that he
had no right knee pain before January 3, 2007, which was a long and strenuous workday during
which he developed persistent knee pain. He stated, “It all appears to be an overuse activity
level-type pain with possible meniscal pathology.” Dr. Raphael recommended a magnetic
resonance imaging (MRI) scan. He noted that appellant’s symptoms were unchanged on
August 22, 2007 and that appellant had not yet undergone the recommended MRI scan.
Appellant requested reconsideration on August 30, 2007 and reiterated that the mail
volume on January 3, 2007 was excessive. He stated that the heavy volume of mail caused him
to over exert himself and use his legs to the extent that he injured his right knee. Appellant noted
that as he did not slip, trip or fall, he did not feel he had sustained a traumatic injury or accident
but instead an overuse injury as reported by Dr. Raphael.
On October 10, 2007 Dr. Raphael stated that appellant continued to experience right knee
symptoms. He again requested authorization for an MRI scan.
By decision dated November 27, 2007, the Office found that the medical evidence was
not sufficient to meet appellant’s burden of proof.
Appellant requested reconsideration in a note dated January 16, 2008, Dr. Raphael
reviewed appellant’s medical history and opined that he had a medial meniscal tear and
requested authorization for an MRI scan.
By decision dated June 30, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that he failed to submit relevant new evidence or
argument.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.2
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.3 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. An employee has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by the preponderance of the
reliable, probative and substantial evidence. An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that the employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof where there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim.4
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury. The medical
evidence required to establish causal relationship is usually rationalized medical evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5

1

5 U.S.C. §§ 8101-8193.

2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

20 C.F.R. § 10.5(ee).

4

Id.

5

Id.

3

ANALYSIS -- ISSUE 1
Appellant filed a notice of occupational disease alleging that he developed a right knee
condition due to his employment exposures on January 3, 2007. As noted, as he has the burden
to establish that his right knee condition was due to the excessive mail volume and delivery time
required on that date. The Board notes that his claim is actually for a traumatic injury to his right
knee as the result of a series of events or incidents, within a single workday or shift. Appellant
has provided a detailed description of the increased volume of mail he delivered on January 3,
2007 as well as the extra steps and effort required to complete his assigned route on that date.
The Board finds that appellant has established that he worked as described on January 3, 2007,
establishing the incident as alleged.
Appellant must also submit sufficient medical evidence to establish an injury due to his
work on that date. Dr. Raphael, a Board-certified orthopedic surgeon, described appellant’s
work activities on January 3, 2007 and noted that he developed persistent right knee pain. His
reports contain a description of appellant’s knee condition, including a diagnosis of possible
meniscal tear and an opinion that the right knee condition was caused by the accepted incident.
While these notes are not sufficient to meet appellant’s burden of proof, they do raise an
uncontroverted inference of causal relation between his accepted employment incident and his
knee condition and are sufficient to require the Office to undertake further development of the
claim.6 On remand, the Office should authorize appropriate medical testing, such as the
requested MRI scan to adequately develop appellant’s claim and issue an appropriate decision.7
CONCLUSION
The Board finds that appellant’s claim is for a traumatic injury. The case is not in posture
for decision as the claim has requires additional development of the medical evidence.

6

John J. Carlone, 41 ECAB 354, 358-60 (1989).

7

Due to the Board’s disposition of this issue, it is not necessary to adjudicate whether the Office properly denied
appellant’s request for reconsideration on October 10, 2008.

4

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2008 and November 27, 2007
decisions of the Office of Workers’ Compensation Programs are set aside and remanded for
additional development consistent with this decision of the Board.
Issued: February 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

